Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 1 of 45




                  Exhibit D
   Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 2 of 45




 CERTIFIED INDEPENDENT RV INVESTIGATION
REPORT OF ALLEGED MANUFACTURER DEFECTS




                                PREPARED FOR:

                                Gordon Wood




                                 PREPARED BY:

                          T. BAILEY CFI CT CGC CRVA
                          Independent Senior Investigator

 RV/ MARINE FORENSIC INVESTIGATIONS & APPRAISALS OF AMERICA LLC.
                         P.O. DRAWER 4301
                    ENTERPRISE, FLORIDA 32725

                               Phone (407) 688-9800
                              Facsimile (407) 688-0606

                     www.certifiedinfraredthermography.com
              www.rvmarineinvestigations.com www.rvinvestigations.com
                              www.rvappraisals.com




INDIV-291-1218-RV-WARRANTY-INSPEC-WOOD
    Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 3 of 45




                          SPECIFIC USE OF REPORT
The undersigned has conducted an independent RV investigation of alleged factory defects
and has issued this report for the sole use of Gordon Wood for an agreed fee based upon the
intended use of the report; accordingly, others are not authorized to use this report or rely
upon the contents of this report without payment to RV/Marine Forensic Investigations &
Appraisals of America LLC., of an additional agreed fee based upon the re-evaluation of the
same factors. Gordon Wood may provide a copy of the report to their counsel and any
subsequent opposing counsel in any litigation or to any company they deem necessary that
may be involved in this case. If the report is forwarded to opposing counsel or another
company, the information and findings contained in the report cannot then be revealed to a
third party or used with the intent to obtain money or compensation. Gordon Wood may
use the report only for the litigation of this case against Winnebago Industries Inc.

Any additional plaintiffs that may become involved either directly or indirectly or plaintiffs
that develop later, other than Gordon Wood must return to all report documents,
photographs, video, thermography imaging provided them within 3 calendar days of the case
completion and at no time can the reports, photographs, video, thermography imaging be
used in another case. All such reports, supportive photographs, video, thermography
imaging or any other investigative material must be purged electronically, or destroyed in
such a manner that no person or entity is able to reproduce the material. Defendants or
other plaintiffs cannot use any reports, photographs, video, thermography imaging or
documents with the intent to obtain money or compensation. RV/Marine Forensic
Investigations & Appraisals of America LLC has equal rights in demanding the return of all
reports, documents, photographs, video, or thermography imaging at the conclusion of the
case. Possession after the 3rd calendar day period has ended may be interpreted as theft and
or a copyright violation. The report is the property of Gordon Wood and RV/Marine
Forensic Investigations & Appraisals of America LLC., which have exclusive use of the
report, photographs, video and thermography images unless otherwise authorized by a court
of law. All legal remedies civil and criminal may be utilized to protect the unauthorized
possession and or usage of this report. All reports and supportive material are not valid until
all fees are paid. This report has been copyrighted.




                                                                                             1
      Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 4 of 45




RV INFORMATION


   MAKE: Winnebago

   MANUFACTURER: Winnebago Industries Inc.

   MANUFACTURED LOCATION: Iowa

   MILEAGE: 10,260

   MODEL: WKR42HL

   YEAR: 2016

   VIN NUMBER: 4UZFCUCY8FCGR1956

   SERIAL NUMBER: 10R97U185523

   TYPE: Class A

   RV MANUFACTURED DATE: 09/2014

   COLOR: Gray

   LENGTH: 42 feet

   LICENSE PLATE NUMBER: 453 A40

   FLOOR PLAN: See attachments

   TITLE NUMBER: Not available




                                                                             2
    Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 5 of 45




VEHICLE INVESTIGATION

INTRODUCTION

On January 3, 2019 and January 16, 2019 conducted an independent investigation of a 2016
Winnebago Class A Grand Tour motor coach at 5455 S. Valley Blvd., Las Vegas, Nevada. I was
asked to investigate the RV relative to current alleged product defects, any undiscovered product
defects and to render an opinion on the past work orders in the form of a “Vehicle Problem
Analysis”.

QUALIFICATIONS

My qualifications are listed in the About the Investigator/Appraiser appended as Exhibit 1 to this
report.

DATA REVIEWED

I have reviewed the various service/warranty work orders, purchase agreements, PDIs, and unit
history information on this RV. All reviewed documents are on a separate media device for review.
Refer to those documents for the specific issues addressed in this report if required.

PHOTOGRAPH IMAGES & VIDEO

There are: 882 digital photographs and 10 videos. All images and videos are on a separate media
device for review.
       Video content-C0012-Outside TV not secrure.
                      -C0013-Cabinet door does not close properly.
                      -C0014-Window side valance not secure.
                      -C0015-D/S window side valance not secure.
                      -C0016-D/S slide out facia not secure.
                      -C0017-Generator slide out making contact with front cap.
                      -C0018-Generator slide out making contact with front cap.
                      -C0019-P/S slide out does not fully retract and paint stripes do not align.
CRITERIA USED FOR INVESTIGATION

The investigator will consider both the documented service history time period and the overall out
of service time period. The investigator will add any new discovered relevant problem issues and
so note them in this report.

The investigator will also consider whether an issue or complaint is reasonable, is the specific area
of the issue relevant to a function, does it affect the value, or was the specific area of the complaint
constructed in an acceptable workmanship manner or was the time out of service considered
reasonable or unreasonable.

It is the position of the investigator, if the RV had been properly inspected and checked both at the

                                                                                                      3
    Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 6 of 45




factory before shipping to the dealer, and at the dealership prior to delivery to the owner, most if
not all of the current or the newly discovered issues would not have surfaced present day.
Therefore, it is reasonable to conclude those issues too are to be considered as being brought to
either the dealer or manufacturer attention since the dealer and manufacturer had the RV in their
possession prior to the sale and both the dealer and manufacturer had the education, knowledge,
experience and opportunity to correct any current or newly discovered issues. Just because the
manufacturer or dealer failed in their responsibility to the owner prior to the sale, does not dismiss
their responsibility as not knowing or later saying we did not know. It is not the owner’s
responsibility to do the manufacture or dealer’s job. The owner purchased the RV for pleasure,
and should not be restricted at a later time to bring forth any issues when they are discovered.
Those issues should be given the same consideration as existing work orders, email notices or
written notices and the days without the use as intended.

Individuals present at time of inspection(s):

    1.   Gordon Wood-owner
    2.   Tom Bailey CFI CT CGC CRVA-Independent Senior Investigator
    3.   Ronald Burdge Esq.
    4.   George O. West III Esq.

THE INVESTIGATION
The investigation commenced on January 3, 2019 with a review of the issues addressed in the work
orders as condensed in the form of a Vehicle Problem Analysis, as to what has been repaired and
what has not, followed by any newly discovered issues. and then the documentation of the RV in
its present condition. Due to the large number of defects the investigation required a continuance,
which was scheduled for January 16, 2019.


A vehicle problem analysis investigation was conducted on this 2016 Winnebago Grand Tour class
A motor home, VIN 4UZFCUCY8FCGR1956 purchased on 04/22/17 at Giant RV in Colton
California.
This investigation determined the following:
The above-mentioned coach was sent from the manufacturer, Winnebago to Giant RV to be sold.
Once it was received by Giant RV, it was determined that repairs were inevitable before the unit
could be sold. A repair order was written up with a date of 12/13/16 for three items in need of
repair on the inside of the unit. Those repairs are shown as completed on 01/20/17. A second repair
order was written just prior to the sale in what appeared to be in anticipation of the sale. That repair
order was initiated on 03/27/17 and had fourteen items listed on it. While the first three items on
the repair order were dealer preparation items which is typical for the pre-purchase of a unit, the
other eleven items were actual repairs that needed to be conducted. The work order indicates that
the repairs were completed on 04/14/17 just a few days before the purchase of the unit by Gordon
Wood on 04/22/17.



                                                                                                      4
       Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 7 of 45




The unit was purchased then delivered to the owner Gordon Wood by transport. Mr. Wood had
the coach for five months, twelve days and had only used the coach for 4336 miles. The coach
needed additional warranty repairs. Mr. Wood contacted Camping World RV in Las Vegas about
the repairs needed. An appointment was made to have the unit brought in for repairs on 10/31/17,
twenty-nine days later.
Once the unit was put in the repair facility, a work order was written up on 10/31/17 which
consisted of nineteen items in need of repair. Of those nineteen items, the repair facility indicated
that nine of those items were not in need of repair. Those nine items were;
   -     Driver side window noise while in transit, Tech indicated poor mirror design
   -     Faulty sensor on rear axle. Listed as customer responsibility to contact Freightliner
   -     Navigation system does not work. Indicated as customer responsibility to update software
   -     Auto leveler indicating jacks are down while unit is in transport, could not duplicate
   -     Jack move out of adjustment when in the down position, could not duplicate
   -     Stove does not work. (It was replaced just prior to the date of purchase) indicated it requires
         special cookware
   -     Aqua hot system burns blue smoke. Listed as customer responsibility to service the unit
   -     Dent in the master bathroom door, indicated no dent
   -     Dishwasher leaks, indicated no leak located
When the work order was initiated on 10/31/17, there were various parts that needed to be ordered
from the manufacturer to repair certain items on the repair order. Those parts trickled in to the
repair facility from the manufacturer on an assortment of dates. One part on the repair order was
received on 12/20/17, fifty-one days after the work order was initiated. Another part was received
on 01/09/18, seventy-one days after the work order was initiated. Several parts were received on
02/02/18, ninety-five days after the work order was initiated. However, the sliding door for the
bedroom arrived damaged and a door latch was lost during the shipping process. The sliding door
and latch had to be re-ordered from the manufacturer. The manufacturer did not have the door in
stock at the time of the re-order and had the door listed as back-ordered. Another of the many parts
ordered were received on 03/02/18, one hundred twenty-three days after the work order was
initiated. By 03/30/18 the sliding door to separate the bedroom from the living area was still on
back-order. A supplemental work order was generated by the repair facility for the door on the
original work order. The sliding door was received on 05/10/18, six months, eleven days from the
time the work order was generated. That sliding door was damaged by the technician during the
installation process. The sliding door had to re-ordered once again.
The repair facility sent an e-mail to Mr. Wood on 05/02/18 indicating that all repairs have been
completed except for the sliding door separating the bedroom from the living area of the coach.
Since the door is not considered a safety item, Mr. Wood could use the coach and they would
install the door once it is received from the manufacturer. Mr. Wood was asked to take and use the
coach when the coach was not completely set up for its intended use.




                                                                                                      5
    Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 8 of 45




Notwithstanding all the attendant circumstances, the documents indicate that Mr. Wood turned his
RV into a repair facility for repairs to the repair facility, some repair items could not be completed
within a six-month period.


Vehicle Problem Analysis
Represents various opinions on warranty work orders and whether an item has been
repaired or replaced at time of inspection. Those confirmed issues (not repaired or replaced)
will be considered; As such it would not have been merchantable, i.e., it would not pass
without objection in the trade.

In order to understand the extent of each issue please review the photograph(s) or video that
may be referenced in the last column of the analysis section. All photographs and video are
contained in a separate media device for viewing. In some instances, there are additional
supportive photographs or video contained within the file.

Note: The vehicle problem analysis can only reveal or reflect what the provided work orders
disclose. Repair facilities traditionally do not itemize an individual start/stop date issue
within a stated in/out work order period but will contain all the issues in the one-time period.
There might be any number of repair issues, which results in several days, weeks or months
out of service before the RV is turned back over to the owner. It is also common for in and
out dates to be flawed or not stated. At times the investigator must attempt to reconstruct
or ascertain the date by owner notes or owner recalled events. Sometimes nobody knows.
The vehicle problem analysis is constructed with the information provided through
discovery at the time of the report. Additional information may be brought forth later, and
in that case the investigator reserves the right to amend the analysis.

There were numerous defects repaired or attempted to be repaired as noted in the work
orders before the owner accepted delivery. Those are contained in the Vehicle Problem
Analysis-Pre Sale Repair.




                                                                                                    6
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 9 of 45




                                                                       7
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 10 of 45




                                                                        8
  Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 11 of 45




Vehicle Problem Analysis-Time of Purchase




                                                                          9
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 12 of 45




                                                                        10
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 13 of 45




                                                                        11
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 14 of 45




                                                                        12
   Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 15 of 45




Additional Discovered Issues
Represents various opinions on issues that may not have been previously addressed. Those
owner issues that were verified by the investigator as not being corrected or were newly
discovered are represented below and considered; As such it would not have been
merchantable, i.e., it would not pass without objection in the trade.

In order to understand the extent of each issue please review the photograph(s) that may be
referenced in the last column of the analysis section. All photographs are contained in a
separate media device for viewing. In some instances, there are additional supportive
photographs contained within the file.

Owner issues or discovered defects as stated to investigator:

   1. Awning gromet open to water intrusion. Conclusion: The awning gromet is open to
      water intrusion from the roof wiring. Allegation Confirmed. As such it would not
      have been merchantable, i.e., it would not pass without objection in the trade. Refer
      to Fig. 1.

   2. Driver side roof awning framework is not straight. Conclusion: The framework
      protrudes outward toward the rear. Allegation Confirmed. As such it would not
      have been merchantable, i.e., it would not pass without objection in the trade. Refer
      to Fig. 2

   3. Roof bracket bolts missing. Conclusion: Two bracket bolts were missing. Allegation
      Confirmed. As such it would not have been merchantable, i.e., it would not pass
      without objection in the trade. Refer to Fig. 3




                                                                                        13
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 16 of 45




                                   Fig. 1




                                     Fig. 2


                                                                        14
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 17 of 45




                                             Fig. 3


4. Excess caulking around window. Conclusion: The window caulking was not trimmed
   off. Allegation Confirmed. As such it would not have been merchantable, i.e., it
   would not pass without objection in the trade. Refer to Fig. 4

5. D/S awning rail not trimmed. Conclusion: The awning rail had excessive length.
   Allegation Confirmed. As such it would not have been merchantable, i.e., it would
   not pass without objection in the trade. Refer to Fig. 5.

6. Paint striping does not match. Conclusion: The paint stripes are not aligned.
   Allegation Confirmed. As such it would not have been merchantable, i.e., it would
   not pass without objection in the trade. Refer to Fig. 6.

7. Paint striping does not match. Conclusion: The paint stripes are not aligned.
   Allegation Confirmed. As such it would not have been merchantable, i.e., it would
   not pass without objection in the trade. Refer to Fig. 7.

8. Paint striping does not match. Conclusion: The paint stripes are not aligned.
   Allegation Confirmed. As such it would not have been merchantable, i.e., it would
   not pass without objection in the trade. Refer to Fig. 8.

9. Paint flaw. Conclusion: The paint surface was not properly prepared. Allegation
   Confirmed. As such it would not have been merchantable, i.e., it would not pass
                                                                                 15
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 18 of 45




   without objection in the trade.   Refer to Fig. 9.

10. Paint blemish. Conclusion: The paint surface was not properly prepared. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade. Refer to Fig. 10.

11. The compartment door is not properly aligned. Conclusion: The door is not aligned
    straight. Allegation Confirmed. As such it would not have been merchantable, i.e.,
    it would not pass without objection in the trade. Refer to Fig. 11.

12. The compartment door is not properly aligned. Conclusion: The door is not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 12.

13. The compartment door is not properly aligned. Conclusion: The door is not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 13.

14. Cracked sealant. Conclusion: The sealant was not applied proplerly. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade. Refer to Fig. 14.

15. Paint striping does not match. Conclusion: The paint stripes are not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 15.

16. Awning fabric deteriorated. Conclusion: The fabric material failed. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade. Refer to Fig. 16.

17. Awning fabric tore. Conclusion: The fabric failed and tore. Allegation Confirmed.
    As such it would not have been merchantable, i.e., it would not pass without objection
    in the trade. Refer to Fig. 17.

18. Paint striping does not match. Conclusion: The paint stripes are not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 18.

19. Excess caulking around window. Conclusion: The window caulking was not trimmed
    off. Allegation Confirmed. As such it would not have been merchantable, i.e., it
    would not pass without objection in the trade. Refer to Fig. 19

20. Slide out actuator bowed. Conclusion: The actuator bowed when extended.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 20.


                                                                                       16
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 19 of 45




21. Slide out actuator bowed. Conclusion: The actuator bowed when extended.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 21.

22. Excess caulking around window. Conclusion: The window caulking was not trimmed
    off. Allegation Confirmed. As such it would not have been merchantable, i.e., it
    would not pass without objection in the trade. Refer to Fig. 22.

23. The compartment door is not properly aligned. Conclusion: The door is not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 23.

24. D/S awning rail not trimmed. Conclusion: The awning rail had excessive length.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 24.

25. The trim insert is not flush. Conclusion: The insert was not tight when installed.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 25.




                                          Fig. 4


                                                                                   17
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 20 of 45




                                   Fig. 5




                                   Fig. 6


                                                                        18
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 21 of 45




                                     Fig. 7




                                      Fig. 8



                                                                        19
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 22 of 45




                                    Fig. 9




                                   Fig. 10


                                                                        20
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 23 of 45




                                   Fig. 11




                                     Fig. 12

                                                                        21
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 24 of 45




                                     Fig. 13




                                    Fig. 14

                                                                        22
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 25 of 45




                                    Fig. 15




                                    Fig. 16

                                                                        23
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 26 of 45




                                      Fig. 17




                                     Fig. 18

                                                                        24
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 27 of 45




                                    Fig. 19




                                    Fig. 20

                                                                        25
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 28 of 45




                                    Fig. 21




                                      Fig. 22


                                                                        26
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 29 of 45




                                   Fig. 23




                                     Fig. 24

                                                                        27
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 30 of 45




                                     Fig. 25




                                                                        28
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 31 of 45




26. D/S wiper bent. Conclusion: The wiper frame was bent at the end. Confirmed. As
    such it would not have been merchantable, i.e., it would not pass without objection in
    the trade. Refer to Fig. 26.

27. D/S wiper rubber was not secure. Conclusion: The insert was pulled to one end.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade. Refer to Fig. 27.

28. P/S wiper hitting fiberglass cap. Conclusion: The wiper was making contact with the
    fiberglass cap. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade. Refer to Fig. 28.

29. Generator extension rubbing on cap. Conclusion: When the generator is extended it
    rubs and shakes the front cap fiberglass. Allegation Confirmed. As such it would
    not have been merchantable, i.e., it would not pass without objection in the trade.
    Refer to Fig. 29 and videos C0017 & C0018.

30. Front cap bottom bracket bent. Conclusion: The bracket was bent and pulled out of
    the fiberglass. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade. Refer to Fig. 30.

31. Bracket pulled through fiberglass. Conclusion: The bracket bolt pulled through the
    cap fiberglass. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade. Refer to Fig. 31.

32. Bracket weld is poor. Conclusion: The weld was not to industry standards. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade. Refer to Fig. 32.




                                                                                       29
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 32 of 45




                                  Fig. 26




                                      Fig. 27



                                                                        30
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 33 of 45




                                    Fig. 28




                                      Fig. 29


                                                                        31
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 34 of 45




33. P/S-1. Awning rail not trimmed. Conclusion: Conclusion: The awning rail has excessive
    length. Allegation Confirmed. As such it would not have been merchantable, i.e., it
    would not pass without objection in the trade.

34. P/S-2. Slide out seal not secure. Conclusion: The seal was not secure at the flange.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

35. P/S-3. The awning lights did not fully work. Conclusion: There were protrusions
    beneath the vinyl floor in the sub-floor. Allegation Confirmed. As such it would not
    have been merchantable, i.e., it would not pass without objection in the trade.

36. P/S-4. The entrance door seal was broken. Conclusion: The seal was visibly broken.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

37. P/S-5. The swing door did not have trim. Conclusion: The door was not finished
    properly. Allegation Confirmed. As such it would not have been merchantable, i.e.,
    it would not pass without objection in the trade.

38. P/S-6. Sealant gap. Conclusion: The vertical seal at the entrance door was open.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

39. P/S-7. The seal was not secure at the bottom. Conclusion: The seal was not tight against
    the slide out. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

40. P/S-8. Step trim not secure. Conclusion: The chrome trim was not evenly attached.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

41. P/S-9. Drain cap broken. Conclusion: The drain cap was broken off at the side.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

42. P/S-10. Awning fabric is pinched together. Conclusion: The fabric is not flat.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

43. P/S-11. Slide out corner plastic is not secure. Conclusion: The plastic corner is broken
    and twisted. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

44. P/S-12. Excessive caulking around window. Conclusion:          The caulking was not

                                                                                         32
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 35 of 45




   trimmed away. Allegation Confirmed. As such it would not have been merchantable,
   i.e., it would not pass without objection in the trade.

45. P/S-13. Window seal hanging down. Conclusion: The seal is not secure in the window.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

46. P/S-14. Awning rail not trimmed. Conclusion: The awning rail was not trimmed to a
    proper length. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

47. P/S-15. Fill door is not evenly spaced. Conclusion: The door and frame do not have
    equal spacing. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

48. P/S-16. Paint graphics have paint bleeding to adjacent area. Conclusion: The paint was
    applied improperly. Allegation Confirmed. As such it would not have been
    merchantable, i.e., it would not pass without objection in the trade.

49. P/S-17. Paint striping does not match. Conclusion: The paint stripes are not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

50. P/S-18. Slide out does not extend or retract evenly. Conclusion: The slide out fails to
    extend and retract evenly. Allegation Confirmed. As such it would not have been
    merchantable, i.e., it would not pass without objection in the trade.

51. P/S-19. The slide out top facial is poorly caulked. Conclusion: The caulking is not
    smooth and is open at the top. Allegation Confirmed. As such it would not have been
    merchantable, i.e., it would not pass without objection in the trade.

52. P/S-20. Awning rail not trimmed. Conclusion: Conclusion: The awning rail has
    excessive length. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

53. P/S-21. Paint striping does not match. Conclusion: The paint stripes are not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

54. P/S-22. Paint striping does not match. Conclusion: The paint stripes are not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

55. P/S-23. Slide out actuator bowed. Conclusion: The actuator bowed when extended.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

                                                                                        33
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 36 of 45




56. P/S-24. Paint gouge below cover. Conclusion: There was a vertical paint gouge below
    the cover. Allegation Confirmed. As such it would not have been merchantable, i.e.,
    it would not pass without objection in the trade.

57. P/S-25. Paint chipped. Conclusion: There was a paint chip at trim. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

58. P/S-26. Paint striping does not match. Conclusion: The paint stripes are not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

59. P/S-27. Paint striping does not match. Conclusion: The paint stripes are not aligned.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

60. P/S-28. Awning rail not trimmed. Conclusion: Conclusion: The awning rail has
    excessive length. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

61. P/S-29. Outside TV not secure. Conclusion: The TV was able to move freely and was
    not secure. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

62. P/S-30. The compartment door is not properly aligned. Conclusion: The door is not
    aligned straight.      Allegation Confirmed. As such it would not have been
    merchantable, i.e., it would not pass without objection in the trade.

63. P/S-31. The chrome is curled up at the fender. Conclusion: The chrome is curled
    upward at the bottom corner. Allegation Confirmed. As such it would not have been
    merchantable, i.e., it would not pass without objection in the trade.

64. P/S-32. Rear cap not sealed. Conclusion: The rear cap is not sealed to the sidewall.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

65. I-1. Cabinet doors not aligned. Conclusion: The doors are not flush. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

66. I-2. Cabinet doors not aligned. Conclusion: The doors are not flush. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

67. I-3. Crack in underside cabinet wood. Conclusion: The underside cabinet wood was

                                                                                      34
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 37 of 45




   fractured. Confirmed. As such it would not have been merchantable, i.e., it would
   not pass without objection in the trade.

68. I-4. Shade failure. Conclusion: The shade material has failed. Confirmed. As such
    it would not have been merchantable, i.e., it would not pass without objection in the
    trade.

69. I-A4. Entrance door hinge cracked. Conclusion: The hinge had a crack at the bottom.
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

70. I-5. Wiring hanging down. Conclusion: There was wiring hanging down in the
    valance area. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

71. I-6. Cabinet doors not aligned. Conclusion: The doors are not flush. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

72. I-7. Cabinet doors not aligned. Conclusion: The doors are not flush. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

73. I-8. Joint failure at refrigerator. Conclusion: The wood joint has failed. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

74. I-9. Hanging strap. Conclusion: There is a hanging strap of unknown nature.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

75. I-10. Refrigerator door stop is not secure. Conclusion: The stop was hanging in an
    unsecure position. Allegation Confirmed. As such it would not have been
    merchantable, i.e., it would not pass without objection in the trade.

76. I-11. Hanging wires from cabinet. Conclusion: Wiring was hanging from the cabinet.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would not
    pass without objection in the trade.

77. I-12. Floor has damage marks. Conclusion: Floor has two damage areas. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

78. I-13. Screen insert failure. Conclusion: The rubber screen insert had failed. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

                                                                                         35
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 38 of 45




79. I-14. Hanging wires from cabinet. Conclusion: Wiring was hanging from the cabinet.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would not
    pass without objection in the trade.

80. I-15. Closet corner covering wrinkle. Conclusion: The corner panel covering had
    wrinkled. Allegation Confirmed. As such it would not have been merchantable, i.e., it
    would not pass without objection in the trade.
81. I-15. Rear closet corner covering wrinkle. Conclusion: The corner panel covering had
    wrinkled. Allegation Confirmed. As such it would not have been merchantable, i.e., it
    would not pass without objection in the trade.

82. I-16. Front closet corner covering wrinkle. Conclusion: The corner panel covering had
    wrinkled. Allegation Confirmed. As such it would not have been merchantable, i.e., it
    would not pass without objection in the trade.

83. I-17. Wall board joint strip not flush and pealed. Conclusion: The joint strip was not
    placed flush. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

84. I-18. Wall top corner covering wrinkle. Conclusion: The corner panel covering had
    wrinkled. Allegation Confirmed. As such it would not have been merchantable, i.e., it
    would not pass without objection in the trade.

85. I-19. Cabinet doors not aligned. Conclusion: The doors are not flush. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

86. I-20. Shower seal not secure. Conclusion: The corner seal is not attached. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

87. I-21A & B. The top of the shower has nothing to inhibit water from going down the
    inside wall. Conclusion: The shower is not sealed from wall water intrusion.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

88. I-22. Shower seal not secure. Conclusion: The corner seal is left hanging. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

89. I-23. Floor trim not secure. Conclusion: A piece of floor trim was not secure.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

90. I-24. Scratch in door.    Conclusion: There was a 3” scratch in a cabinet door.

                                                                                       36
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 39 of 45




   Allegation Confirmed. As such it would not have been merchantable, i.e., it would
   not pass without objection in the trade.

91. I-25. Wall corner covering wrinkle. Conclusion: The corner panel covering had
    wrinkled. Allegation Confirmed. As such it would not have been merchantable, i.e.,
    it would not pass without objection in the trade.

92. I-26. Floor trim not secure. Conclusion: A piece of floor trim was not secure.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

93. I-27. Trim is not flush to wall. Conclusion: There was an opening between the trim
    and the wall. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

94. I-28. Floor trim not secure. Conclusion: A piece of floor trim was not secure. Allegation
    Confirmed. As such it would not have been merchantable, i.e., it would not pass
    without objection in the trade.

95. I-29. Wall board joint strip not flush and pealed. Conclusion: The joint strip was not
    placed flush. Allegation Confirmed. As such it would not have been merchantable,
    i.e., it would not pass without objection in the trade.

96. I-30. Nine visible fill holes in panel. Conclusion: There were in excess of nine visible
    fill holes in the panel. Allegation Confirmed. As such it would not have been
    merchantable, i.e., it would not pass without objection in the trade.

97. I-31. Hanging wires from cabinet. Conclusion: Wiring was hanging from the cabinet.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would not
    pass without objection in the trade.

98. I-32. Ceiling panel is not flush. Conclusion: The ceiling panel joint was not flush.
    Allegation Confirmed. As such it would not have been merchantable, i.e., it would not
    pass without objection in the trade.

99. I-32A. Bed does not hold its pressure on one side. Conclusion: The bed was deflated
    on one side. Allegation Confirmed. As such it would not have been merchantable, i.e.,
    it would not pass without objection in the trade.

100. I-32B,C & D. Door hinge screws are not flush and are different. Conclusion: The
     hinges had different and raised screws. Allegation Confirmed. As such it would not
     have been merchantable, i.e., it would not pass without objection in the trade.

101. I-33. The door does not slide properly. Conclusion: Door is not in the slide pin track.
     Allegation Confirmed. As such it would not have been merchantable, i.e., it would
     not pass without objection in the trade.

                                                                                          37
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 40 of 45




102. I-34. Door stop not secure. Conclusion: The door stop was not secure. Allegation
     Confirmed. As such it would not have been merchantable, i.e., it would not pass
     without objection in the trade.

103. I-34A. Comfort control does not work. Conclusion: The comfort control did not
     operate. Allegation Confirmed. As such it would not have been merchantable, i.e.,
     it would not pass without objection in the trade.

104. I-35. Trim holes not filled. Conclusion: The trim had unfilled holes. Allegation
     Confirmed. As such it would not have been merchantable, i.e., it would not pass
     without objection in the trade.

105. I-36,36A & 36B. Door blemish. Conclusion: The door was discolored. Allegation
     Confirmed. As such it would not have been merchantable, i.e., it would not pass
     without objection in the trade.

106. I-37, 37A ,37B & 37C. Nicks in the door, trim, not filled. Conclusion: There were nicks
     in the door, and poor filler, Allegation Confirmed. As such it would not have been
     merchantable, i.e., it would not pass without objection in the trade

107. I-38, 38A & 38B. Wall board joint strip not flush and pealed. Conclusion: The joint
     strip was not placed flush. Allegation Confirmed. As such it would not have been
     merchantable, i.e., it would not pass without objection in the trade.

108. I-39. Floor trim not secure. Conclusion: The floor trim was not secure. Allegation
     Confirmed. As such it would not have been merchantable, i.e., it would not pass
     without objection in the trade.

109. I-40. Door blemish. Conclusion: The door had a discoloration blemish. Allegation
     Confirmed. As such it would not have been merchantable, i.e., it would not pass
     without objection in the trade.

110. I-41. Cabinet doors not flush. Conclusion: The doors were not even or flush.
     Allegation Confirmed. As such it would not have been merchantable, i.e., it would
     not pass without objection in the trade

111. I-42. Panel tape not secure. Conclusion: The joint stripping was not secure.
     Allegation Confirmed. As such it would not have been merchantable, i.e., it would
     not pass without objection in the trade.

112. I-43. No caulking. Conclusion: There was no caulking, Allegation Confirmed. As
     such it would not have been merchantable, i.e., it would not pass without objection
     in the trade

113. I-44. Corner molding was not secure. Conclusion: The molding was not attached.

                                                                                         38
Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 41 of 45




    Allegation Confirmed. As such it would not have been merchantable, i.e., it would
    not pass without objection in the trade.

114. I-45. Bathroom door was not equal fit top to bottom. Conclusion: The door was not
     plumb. Allegation Confirmed. As such it would not have been merchantable, i.e., it
     would not pass without objection in the trade.

115. I-46. Identification buttons fell off. Conclusion: The panel identification buttons fell
     off. Allegation Confirmed. As such it would not have been merchantable, i.e., it
     would not pass without objection in the trade

116. I-47. Splash panel not flush and sealed. Conclusion: The splash panel was not flush
     or sealed to inhibit water intrusion. Allegation Confirmed. As such it would not have
     been merchantable, i.e., it would not pass without objection in the trade.

117. I-48. Floor trim not secure. Conclusion: The trim was not secure. Allegation
     Confirmed. As such it would not have been merchantable, i.e., it would not pass
     without objection in the trade

118. I-48A-V. Door does not fit properly. Conclusion: The door was not installed correctly.
     Allegation Confirmed. As such it would not have been merchantable, i.e., it would
     not pass without objection in the trade.

119. I-49. Leaking water connection-cabinet damage. Conclusion: There was a dripping
     water connection with cabinet wood damage. Allegation Confirmed. As such it would
     not have been merchantable, i.e., it would not pass without objection in the trade.

120. I-50. Wires leading on to the floor. Conclusion: There were two wires that were laying
     on the floor. Allegation Confirmed. As such it would not have been merchantable,
     i.e., it would not pass without objection in the trade.

121. I-51. Corner marked. Conclusion: The finish is marked or scratched. Allegation
     Confirmed. As such it would not have been merchantable, i.e., it would not pass
     without objection in the trade

122. I-52. Kitchen side panel is not flush. Conclusion: The electrical side panel is not flush.
     Allegation Confirmed. As such it would not have been merchantable, i.e., it would
     not pass without objection in the trade.

123. I-53. Improper hole filler. Conclusion: The filler does not match. Allegation
     Confirmed. As such it would not have been merchantable, i.e., it would not pass
     without objection in the trade

124. I-54. The slide cabinet is wider at the top. Conclusion: The slide out cabinet is
     noticeably wider at the top. Allegation Confirmed. As such it would not have been
     merchantable, i.e., it would not pass without objection in the trade.

                                                                                            39
   Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 42 of 45




   125. I-55. Panel next to sofa is not fastened. Conclusion: The panel is not secure.
        Allegation Confirmed. As such it would not have been merchantable, i.e., it would
        not pass without objection in the trade.

   126. I-56. Seam wrinkle. Conclusion: The seam strip was not installed properly.
        Allegation Confirmed. As such it would not have been merchantable, i.e., it would
        not pass without objection in the trade

   127. I-57. Cabinet doors not level or close fitting. Conclusion: The doors do not fit
        properly. Allegation Confirmed. As such it would not have been merchantable, i.e.,
        it would not pass without objection in the trade.

   128. I-58. Cabinet doors not level or close fitting. Conclusion: The doors do not fit
        properly. Allegation Confirmed. As such it would not have been merchantable, i.e.,
        it would not pass without objection in the trade.

   129. I-59V. Rear valance is not secure. Conclusion: The valance moved when tested.
        Allegation Confirmed. As such it would not have been merchantable, i.e., it would
        not pass without objection in the trade.

   130. I-60V. Front valance is not secure. Conclusion: The valance had screws that barely
        entered the wall and the valance fell off. Allegation Confirmed. As such it would not
        have been merchantable, i.e., it would not pass without objection in the trade

   131. I-61. Slide out facia not attached. Conclusion: The facia was not attached. Allegation
        Confirmed. As such it would not have been merchantable, i.e., it would not pass
        without objection in the trade.

   132. I-62. Slide out facia was loose. Conclusion: The facia was not secure. Allegation
        Confirmed. As such it would not have been merchantable, i.e., it would not pass
        without objection in the trade

   133. I-63. Slide out side panel not attached. Conclusion: The panel was not attached to the
        wall. Allegation Confirmed. As such it would not have been merchantable, i.e., it
        would not pass without objection in the trade.


Testing was conducted with a moisture meter of the walls, ceiling and slide outs. The
following are those results.

Ceiling: No water intrusion detected.
Side walls: No water intrusion detected.
Slide outs: All 4 slide out had high water intrusion.

Comprehensive number and percentage of days without the use as intended.

                                                                                           40
   Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 43 of 45




Start date: 04-22-2017
End date (Complaint filed): 09-19-2018
Total days considered                              515
Total days without use as intended                 515
Percent of days without use as intended            100%

Days out of service opinion

Was the time out of service considered unreasonable and has the number of attempts to
repair substantially impaired or impeded the use or value of the RV? The answer is yes.
With issues that were not corrected starting from the day of purchase April 22, 2017 through
September 19, 2018, those issues and the water intrusion in all 4 slide outs, created a
condition that precluded the RV from being used in a manner that it was intended for. Those
failures inhibited the owner the full use; therefore, it is reasonable to conclude that the RV
is unfit for normal use as represented.


RVs widespread warranty repairs required before delivery

The investigator has conversed with more than a hundred RV dealers who sell new units
throughout the United States over the years, and who have had new RVs delivered from the
manufacturer, which have required widespread warranty repairs before the RV can be retail
sold. In fact, the investigator does not ever recall a RV dealer saying the RV is ready for
retail sale as delivered (excluding detailing) from the manufacturer. In numerous
investigations where both PDI’s (Pre-delivery Inspections) of the manufacturer and dealer,
they do not truly reflect an accurate evaluation of condition at time of sale. If they did, there
would not be so many problem issues immediately after the retail delivery and first outing
of the buyer. Pre-existing warranty problems that may or may not be repaired, traditionally
are not divulged to the buyer at time of sale.

Methodology used for RV Vehicle Problem Analyses and manufacturer defect determination.

The methodology applied is not just contained in any one section of this report but is
contained throughout the entire report.

The methodology utilized was in part based upon the over 42 years of knowledge and
subsequent experience learned and applying those years in the industry both as a wholesaler
and retail seller, applying that experience and considering all the factors involved in this case
in a step by step process in such a manner as to arrive at a fair and reasonable determination
of alleged issues in order to assure a high confidence level in the accuracy of the resulting
numbers.
My certification as a RV appraiser required course study in estimate study and appraisal
methods with subsequent testing. I have used my education, knowledge and experience in
over 2000 certified appraisals and estimates which have been accepted in both State civil and
                                                                                              41
   Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 44 of 45




criminal courts, Federal civil and criminal courts and the Department of Treasury, IRS
8283-Noncash Charitable Contributions. My education, knowledge and experience allowed
me to act as an umpire in over 50 disputes of value between insurance companies and the
insured which involved reviewing other’s reports, held hearings and rendered decisions that
were binding on both parties.

The following methodology is followed in conducting an independent RV investigation of
alleged manufacturer product defects.

   1.  Service records reviewed if available or applicable
   2.  Personal inspection of overall condition
   3.  Type of vehicle
   4.  Estimated or actual mileage on motorized vehicles
   5.  Options
   6.  Evidence of prior or existing damage
   7.  Estimate cost of repairs-may or may not be written or itemized and may visually be
       determined by experience.
   8. Manufacturer paid out warranty claim amounts to dealers or other repair facilities.
   9. Photographic, thermography imaging or video documentation
   10. Geographical location consideration
   11. Consultation with dealers
   12. Expert reports pertaining to the vehicle or item

Additional methodology considerations may be applied depending on the circumstance(s) as
to what is being investigated
The weight that is given to each of the factors above is based upon my 42 years of experience.

The investigator/appraiser has conducted peer review of the methodology utilized with
dealers, wholesalers and retailers. The investigator/appraiser’s error rate has been tested
by actual wholesale and retail sales performance along with damaged vehicle purchases and
repair over the years with an overall error rate average of 5%. My experience and education
lead to accuracy.
Opinions and Conclusions

Major problematic areas

   1. There is an unreasonable amount of out of service repair time which prevented the
      owners the use of the RV as intended.
   2. High levels of moisture within the slide outs.
   3. Repaint the coach to have stripping match.

The investigator is of the opinion, in order to bring the RV back to original manufacturer


                                                                                           42
        Case 2:18-cv-01710-JCM-BNW Document 26-4 Filed 02/21/19 Page 45 of 45




     specifications, the motor coach would have to have the slide out replaced (which would also
     require current drapes, valances, etc. to have all match), repaint the coach and replace
     numerous cabinets and woodwork inside. The RV in its present condition as such it would
     not be merchantable, i.e., it would not pass without objection in the trade.

     The conclusions of this report are given within a reasonable degree of certainty and all
     specific opinions and conclusions are not limited to any one section of the report, but the
     report in its entirety is to be considered technically an expert opinion.
     The investigator/appraiser reserves the right to amend this report when subsequent opinions
     develop from new discovery or new facts or information which becomes known.


     Date of report: February 11, 2019




         _______________________________________________
                   T. BAILEY CFI CT CGC CRVA
         Independent RV Investigator/Certified General Contractor




Copyright  2019 by RV/Marine Forensic Investigations & Appraisals of America, LLC. All Rights
Reserved. No part of this document may be reproduced, stored in a retrieval system, or transmitted,
in any form or by any means, electronic, mechanical, photocopied, recorded or otherwise without
permission of RV/Marine Forensic Investigations & Appraisals of America, LLC.

The investigator has been paid a retainer in the amount of $8000.00.




                                                                                             43
